Citation Nr: 1419435	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety and a panic disorder, to include as secondary to a service connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.

In September 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's service connection claim for depression, as reflected on the title page. 

The Board previously remanded these matters in December 2010 and January 2012 to the agency of original jurisdiction (AOJ) for additional development. 

The issue of entitlement to service connection for an acquired psychiatric disorder is being REMANDED to AOJ.


FINDING OF FACT

Erectile dysfunction is related to service-connected hypertension. 



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of erectile dysfunction.

Service connection for hypertension was granted in a September 1976 rating decision.

A December 1995 private treatment record noted that the Veteran did not have erection problems.  In June 2007 the Veteran reported erectile dysfunction.

A June 2010 statement from a private physician who treated the Veteran stated that the Veteran had been diagnosed with erectile dysfunction secondary to hypertension.

The Veteran has submitted an article printed from the internet site healthyme.com that notes that high blood pressure can cause erection problems by slowing the supply of blood to the penis.

On VA examination in December 2007 the examiner stated that it would be "speculative whether [the Veteran's] erectile dysfunction is direct or proximate result of his blood pressure medication."

A VA examiner's opinion dated in August 2010 stated that the Veteran's erectile dysfunction was "less likely than not caused by or related to" service-connected hypertension.  The examiner did state, however, that the Veteran's "known risk factors" for erectile dysfunction were hypertension, hyperlipidemia, alcohol use, depression and natural aging.

A February 2011 VA examiner opined that hypertension was less likely than not to have caused or aggravated the Veteran's erectile dysfunction.  This examiner also noted that the Veteran's multiple risk factors for erectile dysfunction included hypogonadism, dyslipidemia, hypertriglyceridemia, hypertension, natural aging, and alcohol usage.

A VA examiner (the same examiner who conducted the February 2011 examination) in March 2012 opined that it was less likely than not that the Veteran's hypertension caused or aggravated his erectile dysfunction.  This examiner also noted the Veteran as having multiple risk factors for erectile dysfunction that included hypogonadism, dyslipidemia, hypertriglyceridemia, hypertension, natural aging, and alcohol usage.

While there is conflicting medical evidence in the file that weighs both for and against the Veteran's claim of service connection for erectile dysfunction, the Board finds that there is competent evidence to support the claim that the current erectile dysfunction is medically related to the service-connected hypertension.  A private physician's statement supports the Veteran's claim, and the VA examiners who have provided negative nexus opinions with respect to the Veteran's claim have nonetheless listed hypertension among the Veteran's risk factors for developing erectile dysfunction.  Thus, even those opinions support the theory that at least part of the Veteran's erectile dysfunction may be related to his hypertension.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction, as a disability associated with service-connected hypertension, is granted.


REMAND

In light of the above grant of service connection for erectile dysfunction, additional development is required before the Board adjudicates the remaining claim for service connection for an acquired psychiatric disorder.

On the March 2012 VA psychiatric examination report, the VA examiner noted that "the Veteran is unable to give any information regarding the onset or etiology of his symptoms of depression other than to state that they worsened after he developed problems with erectile dysfunction."

As this statement raises the question of whether the Veteran's psychiatric disorder may be proximately due to or aggravated by his now-service-connected erectile dysfunction, the Veteran should be provided with a VA psychiatric examination to specifically address this question.  Then, the RO should directly adjudicate the question of service connection of a psychiatric disorder as secondary to erectile dysfunction.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the relationship, if any, of his currently diagnosed major depressive disorder to his service-connected erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  The examiner must record the full history of the disorder, including the Veteran's account of symptomatology. 

The examiner must comment on whether the Veteran's major depressive disorder: 

(a) was caused by his service-connected erectile dysfunction; or

(b) was aggravated by his service-connected erectile dysfunction. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.

All provided opinions should be supported by a clearly stated rationale.

2.  Upon competition of the aforementioned development and any other necessary development, readjudicate the issue on appeal to specifically include consideration of whether service connection for a psychiatric disability is warranted as secondary to service-connected erectile dysfunction.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and returned the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


